Name: Commission Regulation (EEC) No 1248/93 of 24 May 1993 amending Regulation (EEC) No 2252/92 laying down detailed rules for applying the special scheme for raspberries intended for processing
 Type: Regulation
 Subject Matter: agricultural structures and production; NA;  plant product;  economic policy;  food technology
 Date Published: nan

 Avis juridique important|31993R1248Commission Regulation (EEC) No 1248/93 of 24 May 1993 amending Regulation (EEC) No 2252/92 laying down detailed rules for applying the special scheme for raspberries intended for processing Official Journal L 127 , 25/05/1993 P. 0008 - 0009 Finnish special edition: Chapter 3 Volume 49 P. 0219 Swedish special edition: Chapter 3 Volume 49 P. 0219 COMMISSION REGULATION (EEC) No 1248/93 of 24 May 1993 amending Regulation (EEC) No 2252/92 laying down detailed rules for applying the special scheme for raspberries intended for processingTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1991/92 of 13 July 1992 establishing a special scheme for raspberries intended for processing (1), and in particular Article 8 thereof, Whereas Article 8 of Commission Regulation (EEC) No 2252/92 (2), as amended by Regulation (EEC) No 839/93 (3), lays down the conditions and procedures for approving the programmes submitted by recognized producers' organizations and which once approved cannot undergo revision; whereas it now appears appropriate to introduce such an option for those aspects of the programme linked to research and studies so that account may be taken of any new scientific and technical information; Whereas under Article 11 (1) of the said Regulation the producers' organizations can submit only one aid application per year within the two months following the end of the marketing year for work carried out during the marketing year in question; whereas this time scale is lengthy when account is taken of the producers' organizations' precarious financial situation; whereas provision should therefore be made for aid applications to be submitted at the end of both halves of the marketing year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2252/92 is hereby amended as follows: 1. The following point (d) is added to Article 8 (3): '(d) At the end of a minimum period of two years from the date the programme is approved, the measures may be revised according to the same procedure as used for the initial approval. The programme may be revised only twice at the most and in any event with account being taken of the outcome of the checks referred to in paragraph 5 below.' 2. Paragraphs 1, 2 and 3 of Article 11 are replaced by the following: '1. To obtain Community aid for their programme to improve the competitiveness of the sector producing raspberries for processing, the producers' organizations qualifying therefor shall submit an aid application to the competent national authority at the end of each half of the marketing year. 2. Aid applications shall be submitted in accordance with Annex III within the two months following the end of each half of the marketing year, and must be accompanied by the invoices and all other equivalent documents relating to the work done. 3. Financing of expenditure incurred for measures implemented jointly by several producers' organizations shall be shared among those organizations and be equal to the expenditure incurred during each half year in question.' 3. Article 12 is replaced by the following: 'Article 12 The competent authorities of the Member States, having checked the aid applications and the documentary evidence produced in support thereof, shall pay, within the three months following the lodgment of the application for aid, the aid granted by the Member State and the Community in accordance with Article 6 (3) of Regulation (EEC) No 1991/92.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 199, 18. 7. 1992, p. 1. (2) OJ No L 219, 4. 8. 1992, p. 19. (3) OJ No L 88, 8. 4. 1993, p. 18.